Citation Nr: 1739375	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-32 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel







INTRODUCTION

The Veteran had active service in the United States Army from August 1967 to August 1970.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the decision, entitlement to service connection for bilateral hearing loss disability, among other issues, was denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in February 2009.  

This matter was previously before the Board in December 2012, December 2014, and February 2016 when it was remanded for additional development.    

In a September 2016 rating decision, the Veteran's claim of entitlement to service connection for left ear hearing loss was granted.  The Veteran has not disagreed with the assigned evaluation or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (finding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the matter has been resolved and is no longer in appellate status.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.




REMAND

When the Board last reviewed the claim in February 2016, it made a finding that the Veteran's entrance examination was not reliable evidence of pre-service hearing loss.  Thus, the Veteran's hearing is presumed sound at entrance.  See 38 C.F.R. § 3.304(b) (2016). 

The Board further noted that the VA examiners in 2008 and 2015 concluded that the Veteran's current bilateral hearing loss was not likely related to his active service but did not discuss or consider lay statements of record from the Veteran's daughter, ex-wife, and his friend that he had hearing problems since service.  The aforementioned examiners relied on the idea that the Veteran had significant post-service noise exposure; however, he reported very little occupational noise exposure and no recreational shooting for over 15 years.  The Board found the opinions inadequate to adjudicate the claim, as the examiners did not consider all of the relevant evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 295.  As such, the case was remanded for an addendum opinion.  

In a September 2016 VA opinion, the VA examiner who performed the January 2015 opinion noted that the Veteran separated from active service with "normal" right ear hearing loss.  The examiner concluded that it was not likely that the Veteran's current right ear hearing loss was related to active service.  The Board finds this opinion inadequate to adjudicate the claim, as the examiner again failed to consider the aforementioned lay statements of record.  Id.  Further, the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimants period of active military service in order for service connection to be granted.  

For these reasons, the Board finds that the originating agency failed to substantially comply with the February 2016 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board must remand this issue for an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain another opinion as to the etiology of the Veteran's right ear hearing loss.  All pertinent evidence of record should be made available to and reviewed by an appropriately qualified health care professional who has not provided a prior opinion in this case. 

The examiner should review the entire record.  The examiner must accept as fact that the Veteran is presumed sound upon entrance into active service.

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed right ear hearing loss disability originated during service or is otherwise etiologically related to the Veteran's active service.  In this analysis, the examiner must discuss: 

* The theory of delayed or latent onset of hearing loss.  
* Lay statements of record from the Veteran's daughter, ex-wife, and his friend that he had hearing problems since service.
* Statements from the Veteran indicating that he had very little post-service occupational noise exposure and no recreational shooting for over 15 years.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




